DENNIS, Justice,
concurring.
I respectfully concur.
I disagree with the majority’s statement that the Louisiana jurisprudence cited by it holds that insertion of an arbitrary factor diverting the jury from its primary responsibility results when “an instruction or comment [is made] to the jury making mention of commutation or parole possibilities on a life sentence in a capital case.” 443 So.2d 546, 559. Because the judge did so respond, although to a different question, I believe the majority reached the correct result in that the jury was ultimately reminded that the life sentence was not subject to parole.